DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 
The following is a detailed rejection of independent claim 1.  Analogous independent claim 9 is rejected for similar reasons.  Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 1 which is directed towards “processing a range-Doppler matrix.”  As such, claim 1 is directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).
Regarding Step 2A, prong 1 of the MPEP § 2106:  claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
“A method for processing a range-Doppler matrix, comprising the following steps: 
selecting a partial quantity of cells of the range- Doppler matrix;
ascertaining a detection threshold utilizing values of the cells of the range-Doppler matrix; and
detecting a scattering center in the range-Doppler matrix utilizing the ascertained detection threshold.”

Each of these steps can reasonably be performed by a general purpose computer using an input database without any Radar apparatus.  
Regarding Step 2A, prong 2 of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has a method which can be completed with a received database, process that database to arrive at a set qualified loosely as a “detecting a scattering center.”  The specification in paragraph 0037 of the present application does disclose a radar transmitter and a receiver to process reflected waves, but these features are not included in the claim.  As such, claim 1 merely requires mathematical processing of an existing range-Doppler matrix which can be performed by a generic computer using generic computer code and generic memory storage and does not represent any specified tasks.  
Claim 1 does not cite the additional elements regarding the pre-processing or post-processing of the radar data, merely the internal identification of a “scattering center”.
Each element in claim 1 considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing).  Claim 1 as a whole, looking at the additional elements individually, and looking at the elements in combination, does not integrate the abstract idea into a practical application.  
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to an inventive concept. 
Specifically, claim 1 does not require an input or output of the generated and/or updated candidate group from any databases, libraries, or files of any type.  Claim 1 does not require that the scattering center be input or output of the generated and/or updated candidate group from any databases, libraries, or files of any type, nor does it require that the scattering center be stored, or used in an algorithm of a radar.  Claim 1 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 1 does not integrate the abstract idea into an inventive concept. 
Regarding claims 2 - 7, all of the claim elements of dependent claims 2-7 when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
These additional limitations can be performed by a general purpose computer using math.  As such, claims 2-7 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims 2 - 7 do not integrate the abstract idea into a practical application. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meissner, et al, U. S. Patent Application Publication 2019/0317205 (“Meissner”).
Regarding claim 1, Meissner teaches:
A method for processing a range-Doppler matrix, comprising the following steps: (Meissner, figure 2, paragraph 0043, “[0043] In other words, FIG. 2 illustrates a multi-dimensional representation of radar data after a two-dimensional Fourier transformation which transforms the time domain (first dimension of FIG. 1) into the distance domain and the ramp/cycle domain (second domain in FIG. 2) in the Doppler (velocity) domain. FIG. 2 illustrates a particular example of Range-Doppler (RD) matrices obtained for each receive channel. Radar reflecting objects show up as data peaks at the respective range and velocity.”; a radar can process raw radar data, using Fourier transforms into a Range Doppler Matrix).
selecting a partial quantity of cells of the range- Doppler matrix; (Meissner, paragraph 0046, “[0046] The choice of the limited neighborhood 220 as illustrated in FIG. 2 results in the generation of a three-dimensional selection of radar data samples, which is also referred to as a radar data Cubelet. … A radar data Cubelet can therefore be generated by including the Range Doppler matrix information of a selected group of bins around a detected peak for each channel of the multiple channels”; a radar can select and process a Cubelet of data surrounding a localized peak across range, Doppler and antenna channels with raw radar data; the Cubelet being a subset of all the available RDM cells).
ascertaining a detection threshold utilizing values of the cells of the range-Doppler matrix; and detecting a scattering center in the range-Doppler matrix utilizing the ascertained detection threshold. (Meissner, paragraph 0042-0047, “[0042] For example, data peak 222 may be locally defined in that it is characterized by radar data samples having a higher absolute value than a threshold. The threshold can be based on the average absolute value of the radar data samples within a vicinity of a radar data sample under consideration. [0046] As, for example, illustrated in FIG. 2, the limited neighborhood 220 around the data peak 222 may be chosen to be a predetermined number of bins around the data peak (given, e.g., by a predetermined number of indices in each of the first and second dimensions 202, 204) in every receive channel dimension 206”; a radar can derive a threshold based on the average of surrounding Cubelet of cells in a RD matrix, that the peak value 222 can cross several radar receive channels and is distinguished from noise as a signal greater than the derived threshold. Note: Applicant’s specification broadly defines a “scattering center” as a cell having a power greater than a derived threshold).
Regarding claim 2, Meissner teaches The method as recited in claim 1, wherein the detecting of the scattering center includes comparing values of the cells of the range-Doppler matrix to the ascertained detection threshold. (Meissner, paragraph 0042-0047, “[0046] As, for example, illustrated in FIG. 2, the limited neighborhood 220 around the data peak 222 may be chosen to be a predetermined number of bins around the data peak (given, e.g., by a predetermined number of indices in each of the first and second dimensions 202, 204) in every receive channel dimension 206 [0046] For example, the size of the limited neighborhood 220 may be variable depending on the amplitude components determined for the radar data samples in the vicinity of the data peak 222. The illustrated limited neighborhood 220 is only an example.”; a radar peak (i.e. scattering center) can be compared to the derived threshold (i.e. compared to ascertained threshold)).
Regarding claim 9, Meissner teaches:
An apparatus configured to process a range-Doppler matrix, comprising:  (Meissner, figure 2, paragraph 0043, “[0043] In other words, FIG. 2 illustrates a multi-dimensional representation of radar data after a two-dimensional Fourier transformation which transforms the time domain (first dimension of FIG. 1) into the distance domain and the ramp/cycle domain (second domain in FIG. 2) in the Doppler (velocity) domain. FIG. 2 illustrates a particular example of Range-Doppler (RD) matrices obtained for each receive channel. Radar reflecting objects show up as data peaks at the respective range and velocity.”; a radar can process raw radar data, using Fourier transforms into a Range Doppler Matrix).
a selection device configured to select a partial quantity of cells of the range-Doppler matrix; (Meissner, paragraph 0046, “[0046] The choice of the limited neighborhood 220 as illustrated in FIG. 2 results in the generation of a three-dimensional selection of radar data samples, which is also referred to as a radar data Cubelet. … A radar data Cubelet can therefore be generated by including the Range Doppler matrix information of a selected group of bins around a detected peak for each channel of the multiple channels”; a radar can select and process a Cubelet of data surrounding a localized peak across range, Doppler and antenna channels with raw radar data; the Cubelet being a subset of all the available RDM cells).
a processing device configured to ascertain a detection threshold utilizing the values of the selected cells of the range-Doppler matrix; and a detection device configured to detect a scattering center in the range-Doppler matrix utilizing the ascertained detection threshold. (Meissner, paragraph 0042-0047, “[0042] For example, data peak 222 may be locally defined in that it is characterized by radar data samples having a higher absolute value than a threshold. The threshold can be based on the average absolute value of the radar data samples within a vicinity of a radar data sample under consideration. [0046] As, for example, illustrated in FIG. 2, the limited neighborhood 220 around the data peak 222 may be chosen to be a predetermined number of bins around the data peak (given, e.g., by a predetermined number of indices in each of the first and second dimensions 202, 204) in every receive channel dimension 206”; a radar can derive a threshold based on the average of surrounding Cubelet of cells in a RD matrix, that the peak value 222 can cross several radar receive channels and is distinguished from noise as a signal greater than the derived threshold. Note: Applicant’s specification broadly defines a “scattering center” as a cell having a power greater than a derived threshold).
Regarding claim 10, Meissner teaches:
A radar system, comprising: a radar sensor configured to emit and to receive radar signals; (Meissner, paragraph 0076, “[0076] FIG. 10 shows a possible implementation of the signal processing data flow for an automotive frequency-modulated continuous wave (FMCW) radar sensor with integrated processing. The illustrated radar device has multiple transmit (TX) antennae 1020 and multiple receive (RX) antennae 1030 to enable MIMO operation.”; a radar with antennas capable of transmitting and receiving MIMO signals).
a signal-processing device configured to process the radar signals of the radar sensor and to generate a range-Doppler matrix; and an apparatus configured to process the range-Doppler matrix the apparatus including: (Meissner, figure 2, paragraph 0043, “[0043] In other words, FIG. 2 illustrates a multi-dimensional representation of radar data after a two-dimensional Fourier transformation which transforms the time domain (first dimension of FIG. 1) into the distance domain and the ramp/cycle domain (second domain in FIG. 2) in the Doppler (velocity) domain. FIG. 2 illustrates a particular example of Range-Doppler (RD) matrices obtained for each receive channel. Radar reflecting objects show up as data peaks at the respective range and velocity.”; a radar can process raw radar data, using Fourier transforms into a Range Doppler Matrix).
a selection device configured to select a partial quantity of cells of the range-Doppler matrix, (Meissner, paragraph 0046, “[0046] The choice of the limited neighborhood 220 as illustrated in FIG. 2 results in the generation of a three-dimensional selection of radar data samples, which is also referred to as a radar data Cubelet. … A radar data Cubelet can therefore be generated by including the Range Doppler matrix information of a selected group of bins around a detected peak for each channel of the multiple channels”; a radar can select and process a Cubelet of data surrounding a localized peak across range, Doppler and antenna channels with raw radar data; the Cubelet being a subset of all the available RDM cells).
a processing device configured to ascertain a detection threshold utilizing the values of the selected cells of the range-Doppler matrix, and a detection device configured to detect a scattering center in the range-Doppler matrix utilizing the ascertained detection threshold. (Meissner, paragraph 0042-0047, “[0042] For example, data peak 222 may be locally defined in that it is characterized by radar data samples having a higher absolute value than a threshold. The threshold can be based on the average absolute value of the radar data samples within a vicinity of a radar data sample under consideration. [0046] As, for example, illustrated in FIG. 2, the limited neighborhood 220 around the data peak 222 may be chosen to be a predetermined number of bins around the data peak (given, e.g., by a predetermined number of indices in each of the first and second dimensions 202, 204) in every receive channel dimension 206”; a radar can derive a threshold based on the average of surrounding Cubelet of cells in a RD matrix, that the peak value 222 can cross several radar receive channels and is distinguished from noise as a signal greater than the derived threshold. Note: Applicant’s specification broadly defines a “scattering center” as a cell having a power greater than a derived threshold).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner in view of Stockman, P., U. S. Patent Application Publication 2010/0073218 (“Stockman”).
Regarding claim 3, Meissner teaches the method as recited in claim 1.
Meissner teaches wherein for ascertaining the detection threshold, a noise threshold is determined utilizing the values of the selected cells of the range-Doppler matrix, and (Meissner, paragraph 0043, “The threshold can be based on the average absolute value of the radar data samples within a vicinity of a radar data sample under consideration. However, other ways to determine a data peak may be used to determine data peaks associated to radar reflecting targets.”; that the threshold can be based on an average of surrounding cells or an “other way” may determine the threshold).
Meissner does not explicitly teach the detection threshold is calculated from a sum of the noise threshold and an offset..
Stockman teaches the detection threshold is calculated from a sum of the noise threshold and an offset. (Stockman, figure 4, paragraph 0025, “[0025] FIG. 4 shows an alternative embodiment to the selection of neighboring cells … The remaining neighbor cells’ parameter values are then averaged (block 430) and the average representative background estimate parameter value P.n. is unbiased by either the cell under test or the background neighbor cells. The averaged background estimate parameter value. A threshold value P.TH. (block 440) is also determined (e.g. 3 dB). A comparison (block 450) is made to the averaged power parameter value P.CUT. of the CUT derived from the cell under test. If P.CUT. exceeds the averaged background estimate parameter value P.n. by a given threshold value P.TH. then the system identifies a target detection (block 460) for the given CUT associated with that clutter map.”; that the first threshold can be determined by averaging adjacent cells, or a P.n., and a threshold value, P.TH., as an offset. A target is declared if the P.CUT. is greater than the P.TH. plus P.n. (see step 450 of figure 4.)).
In view of the teachings of Stockman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stockman to Meissner at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Stockman in the same or in a similar field of endeavor with Meissner  before the effective filing date of the claimed invention in order to substitute Stockman’s more detailed threshold for Meisner’s threshold.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the of Stockman’s threshold with offset for Meisner’s threshold would have yielded predictable results, namely the determination of a threshold to detect targets.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Meissner teaches the method as recited in claim 1.
Meissner does not explicitly teach wherein the method is applied individually to rows and/or columns of the range-Doppler matrix..
Stockman teaches wherein the method is applied individually to rows and/or columns of the range-Doppler matrix. (Stockman, paragraph 0019, “[0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated… By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; that a subset of the adjacent cells can be used to determine a different noise threshold individually for each of the Cells Under Test (CUT) not just a row or a column).
In view of the teachings of Stockman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stockman to Meissner at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Stockman in the same or in a similar field of endeavor with Meissner  before the effective filing date of the claimed invention in order to substitute Stockman’s more detailed threshold for Meisner’s threshold.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the of Stockman’s threshold with offset for Meisner’s threshold would have yielded predictable results, namely the determination of a threshold to detect targets.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Meissner teaches the method as recited in claim 1.
Meissner does not explicitly teach wherein an identical detection threshold is used for all cells of the range-Doppler matrix..
Stockman teaches wherein an identical detection threshold is used for all cells of the range-Doppler matrix. (Stockman, paragraph 0019, “[0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated… By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; that a subset of the adjacent cells can be used to determine a different noise threshold for each of the Cells Under Test (CUT); that a 3 dB offset threshold is applied to each of the cells under consideration).
In view of the teachings of Stockman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stockman to Meissner at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Stockman in the same or in a similar field of endeavor with Meissner  before the effective filing date of the claimed invention in order to substitute Stockman’s more detailed threshold for Meisner’s threshold.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the of Stockman’s threshold with offset for Meisner’s threshold would have yielded predictable results, namely the determination of a threshold to detect targets.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 8, Meissner teaches the method as recited in claim 1.
Meissner does not explicitly teach wherein the selected partial quantity includes a maximum of 1 percent of the cells of the range-Doppler matrix..
Stockman teaches wherein the selected partial quantity includes a maximum of 1 percent of the cells of the range-Doppler matrix. (Stockman, paragraph 0032, “[0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. … By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells. [0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated… By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; that each of the 10^6 cells would use the 8 “clutter map” 220a-h cells. 8 cells used for CFAR determination divided by the total of 10^6 total cells is less than 1 percent of cells used to determine the individual noise threshold).
In view of the teachings of Stockman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stockman to Meissner at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Stockman in the same or in a similar field of endeavor with Meissner  before the effective filing date of the claimed invention in order to substitute Stockman’s more detailed threshold for Meisner’s threshold.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the of Stockman’s threshold with offset for Meisner’s threshold would have yielded predictable results, namely the determination of a threshold to detect targets.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meissner in view of Cornett, et al, U. S. Patent  4,845,500 (“Cornett”).
Meissner teaches the method as recited in claim 1.
Meissner does not explicitly teach wherein the selecting of the partial quantity, in each instance, includes selecting a group of a plurality of adjacent cells at predetermined positions..
Cornett teaches wherein the selecting of the partial quantity, in each instance, includes selecting a group of a plurality of adjacent cells at predetermined positions. (Cornett, column 1, lines 15-44, “Ccc 1, lines 15-44: The energy levels of video signals within each of three successive range cells are coupled to a comparator wherein the energy contained within a central range cell is compared with the energy contents within the two adjacent range cells. A target indication in a range cell is provided when the ratios of energy in that range cell to the energy in each of the two adjacent cells are both greater than a predetermined value. Noise and interference responses are minimized by summing the output signals of the comparator over a number of range sweeps. A target indication is provided when the sum achieves a specified number before a predetermined number of range sweeps have been completed. The existence of a target requires that both detection criteria be satisfied. This system requires continuous energy comparisons and redundant processing before an existing target is reported. Additionally, the system does not achieve noise reduction in the target area. Targets are reported when the energy in a range cell is greater than the energy in the two adjacent range cells. Thus, the detection threshold rides on the background noise. True noise reduction is not achieved. Further, this detection system does not provide for processing more than one target within a bearing sector.”; a noise reduction system that is based on the immediately two adjacent range bins to determine a threshold, or noise level in a radar signal).
In view of the teachings of Cornett it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cornett to Meissner at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Cornett in the same or in a similar field of endeavor with Meissner  before the effective filing date of the claimed invention in order to substitute Cornett’s more detailed threshold for Meisner’s threshold.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the of Cornett’s threshold with offset for Meisner’s threshold would have yielded predictable results, namely the determination of a threshold to detect targets.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meissner, as modified by Cornett, in view of Stockman.
Meissner, as modified by Cornett, teaches the method as recited in claim 4.
Meissner, as modified by Cornett, does not explicitly teach wherein the ascertaining of the detection threshold includes determining a local noise threshold for each group of cells, and the detection threshold is ascertained utilizing the local noise thresholds determined..
Stockman teaches wherein the ascertaining of the detection threshold includes determining a local noise threshold for each group of cells, and the detection threshold is ascertained utilizing the local noise thresholds determined. (Stockman, paragraph 0019, “[0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated… By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; that a subset of the adjacent cells can be used to determine a different noise threshold for each of the Cells Under Test (CUT)).
In view of the teachings of Stockman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stockman to Meissner and Cornettat the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Stockman in the same or in a similar field of endeavor with Meissner  before the effective filing date of the claimed invention in order to substitute Stockman’s more detailed threshold for Meisner’s threshold.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the of Stockman’s threshold with offset for Meisner’s threshold would have yielded predictable results, namely the determination of a threshold to detect targets.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648